Mr. Chief Justice Puller,
after stating the case, delivered the opinion of the court.
The Circuit Court dealt by its orders with the possession of certain books, papers, and property, and the custody of certain prisoners, and while in so doing O’Neal and Musgrove were recognized as United States attorney and marshal, respectively, the court did not thereby undertake to determine the title to those officés. If the orders be regarded merely as directions in the administration of judicial affairs in respect of the immediate possession of property or custody of prisoners, we cannot be properly called on, by reason of anything appearing on these records, in'the exercise of áppellate jurisdiction in this manner, to direct them to be set aside. 1 And if the proceedings should be treated as involving a final determination as on issue joined of the right to such possession and custody, there was no complaint of want of notice or of hearing, and the summary mode adopted did not in itself affect the jurisdiction of the Circuit Court upon the ground that it had exceeded its powers. Without intending to intimate that the orders would have any. effect, and if so, what, on appropn*156ate proceedings to try title to these offices, it is enough that in our judgment the Circuit Court had jurisdiction to enter them. We cannot by writ of mandamus compel the court below to decide a matter before it in a particular way, nor can we, through the instrumentality of that writ, review its judicial action had in the exercise of legitimate jurisdiction. Ex parte Flippin, 94 U. S., 348; Ex parte Burtis, 103 U. S. 238; In re Morrison, 147 U. S. 14, 26; In re Hawkins, Petitioner, 147 U. S. 486, 490; American Construction Co. v. Jacksonville, Tampa &c. Railway Co., 148 U. S. 372, 379, 386; In re Humes, Petitioner, 149 U. S. 192.
These settled principles control the applications before us, and it follows that they must be Denied